EHRLICH, C. J.
The action is upon an undertaking executed by the defendants. The answer denies all the allegations of the complaint, except that the? defendants had executed a certain undertaking of the general description and character referred to in the complaint. The proceedings in the action in which the undertaking was given were all denied, so that: the affirmative of the issue was upon the plaintiffs, and it was properly accorded to them. The defense relied upon a counterclaim; but it appeared by the documentary evidence offered by the plaintiffs that the same matters pleaded had been adjudicated' adversely to the defendants’ assignors in a litigation ter* which they were privies, and they were therefore precluded thereby. Under these circumstances, the trial judge properly directed a verdict in favor of the plaintiffs; and, as there are no errors requiring a new trial, the judgment must be affirmed, with-costs.